Citation Nr: 0622327	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.

2.  Entitlement to service connection for a chronic right 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from May 1990 to October 1997.  
The veteran served in Southwest Asia from January 1991 to May 
1991.



This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Boston, 
Massachusetts, and Jackson, Mississippi, Regional Offices 
(ROs).  The veteran currently resides in Mississippi.  

A motion to advance on the docket was filed in December 2004.  
By letter dated in December 2004, the Board ruled favorably 
on the motion to advance this case on the docket.  See 38 
C.F.R. § 20.900 (c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional notice and assistance is required in this case.  A 
VA examination is required to determine whether the veteran's 
diagnosed chronic pain of the back and right knee are current 
diagnosable disabilities for the purpose of establishing 
service connection.  VA must also ensure that the 
notification requirements set forth at 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) are fully complied with and 
satisfied.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
are fully complied with and satisfied.  

2.  The veteran should be afforded a VA 
orthopedic examination of the lumbar 
spine and right knee to determine the 
nature and extent of any lumbar spine or 
right knee disorders.  

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner(s) prior 
and pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction 
with the examination(s).  

All testing deemed necessary should be 
performed, to include X-rays and any other 
testing deemed necessary by the examiner.  
After a thorough review of the claims 
folder and evaluation of the veteran, the 
examiner should be asked to render an 
opinion as to whether it is at least as 
likely as not that an identified current 
lumbar spine and/or an identified right 
knee disorder is related to any injury 
sustained in service.  The examiner is 
requested to provide a comprehensive 
report including complete rationale for 
all conclusions.  

3.  Then the claim should be readjudicated 
based on all of the evidence of record, 
including the results of his VA 
examination on remand.  If the benefit is 
not granted to the veteran's satisfaction, 
send him and his attorney representative a 
supplemental statement of the case and 
give them an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



